156 F.3d 1243
98 CJ C.A.R. 4473
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert A. ARCHULETA, Petitioner--Appellant,v.Robert FURLONG; Attorney General Of The State Of Colorado,Respondents--Appellees.
No. 98-1092.
United States Court of Appeals, Tenth Circuit.
Aug. 27, 1998.

Before ANDERSON, McKAY and LUCERO, Circuit Judges.
ORDER AND JUDGMENT*
LUCERO, Circuit Judge.


1
Petitioner seeks a certificate of appealability, see 28 U.S.C. § 2253(c), in order to appeal the denial of his 28 U.S.C. § 2254 habeas petition, in which he sought relief from sentences imposed in Colorado after he was twice convicted for aggravated robbery.  The federal district court, accepting the magistrate judge's report and recommendation, concluded that petitioner had failed to exhaust the state remedies available to him.  See 28 U.S.C. § 2254(b)(1).


2
After careful consideration of the record, we DENY petitioner's application for a certificate of appealability for substantially the reasons stated by the district court in its order denying habeas relief dated February 27, 1998.  We therefore DISMISS this appeal.


3
The mandate shall issue forthwith.



*
 The case is unanimously ordered submitted without oral argument pursuant to Fed.  R.App. P. 34(a) and 10th Cir.  R. 34.1.9.  This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3